Case 2:17-cv-07121-JFB-GR “Ch ument 15 Filed 10/15/18 Page 1 of 1 PagelD #: 114

(ls Keine © Vegnint

EMPLOYEE RIGHTS ATTORNEYS

 

 

 

600 Old Country Road Tel: (516) 203-7180
Suite 519 Fax: (516) 706-0248
Garden City, N¥ 11530 www vkvlawyers.com

October 15, 2018

VIA ECF

The Honorable Joseph F. Bianco
United States District Judge

100 Federal Plaza, Courtroom 1040
Central Islip, NY 11722

Re:  Alvites Centeno, et al., v. DBD Contracting LLC, et al.
Case No, 2:17-cv-07121 (JFB\(GRB)

Dear Judge Bianco:

We represent plaintiffs and write with the consent of all parties in the above-referenced
action.

We respectfully request a two week extension of our time to submit our settlement-
related documents in this matter which concerns federal FLSA claims and comparable claims
brought under New York law.

We request the time to finalize the settlement agreement and provide a statement of
fairness for the Court, and because Counsel for plaintiff is actively engaged at trial on another
matter (Giambrone v. Lima, Index No. 607412/2015) pending in Nassau County Supreme Court
until Thursday, October 18, 2017.

Accordingly, we respectfully request that our time to submit these papers be extended to
on or before October 29, 2018.

Respectfully submitted,
s/Matthew L. Berman
Matthew L. Berman

Cc: Hon. Gary R. Brown, U.S.M.J., via ECF
All counsel of record, via ECF
